Deen, Judge,
dissenting. It seems to me that the affidavit in question shows positively that an investigation was made and that the result of such investigation was that the materials were not used on the job. This is within the knowledge of the affiant. The truth of the contents of the investigation report is, as to the affiant, either hearsay or a business, record. We do not know at this time whether it is the sort of record which would be admissible in evidence on the trial. We should, by applying available inferences against the movant for summary judgment, leave the question open for jury decision. I would reverse.